This opinion is subject to administrative correction before final disposition.




                                Before
                 HITESMAN, GASTON, and C. STEPHENS,
                       Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                          Randy E. QUIROA
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                              No. 201800093

                           Decided: 27 August 2019

   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judges: Major Terrance J. Reese, USMC, (arraignment) and
   Colonel Peter S. Ruben, USMC, (trial). Sentence adjudged 17 January
   2018 by a general court-martial convened at Marine Corps Base Camp
   Lejeune, North Carolina, consisting of a military judge sitting alone.
   Sentenced approved by the convening authority: reduction to E-1, con-
   finement for 20 months, 1 and a dishonorable discharge.

   For Appellant: Lieutenant Clifton E. Morgan III, JAGC, USN.

   For Appellee: Commander Chris D. Tucker, JAGC, USN.

                          _________________________




   1  The convening authority suspended confinement in excess of 12 months pursu-
ant to a pretrial agreement.
                   United States v. Quiroa, No. 201800093


        This opinion does not serve as binding precedent, but
             may be cited as persuasive authority under
              NMCCA Rule of Appellate Procedure 30.2.

                         _________________________

PER CURIAM:
    A military judge sitting as a general court-martial convicted the appel-
lant, in accordance with his pleas, of six violations of Article 112a, Uniform
Code of Military Justice (UCMJ), 10 U.S.C. § 912a (2012), for wrongful distri-
bution of methylenedioxy-methamphetamine (“ecstasy”), cocaine, and Xanax;
and wrongful use of ecstasy, Xanax, and marijuana. The military judge sen-
tenced the appellant to reduction to pay grade E-1, confinement for 20
months, and a dishonorable discharge. Pursuant to a pretrial agreement, the
convening authority approved the sentence, suspended confinement in excess
of 12 months, and except for the dishonorable discharge ordered the sentence
executed.
    The appellant raises one assignment of error, averring a dishonorable dis-
charge is an inappropriately severe sentence considering the positive impact
of his service. We disagree.

                              I. BACKGROUND

    The appellant enlisted in the United States Marine Corps in July 2013.
He was stationed at Marine Corps Base Camp Lejeune, North Carolina, his
first and only duty station. Fifteen months into his enlistment, the appellant
began to distribute ecstasy, cocaine, and Xanax. He regularly distributed
these drugs over a period of approximately 15 months to four Marines and
various civilians. He conducted this enterprise for profit in both North Caro-
lina and Florida, and boasted that he once made $2,500 in a single weekend.
    The appellant used some of the drugs he obtained and kept pictures on
his phone of his use and distribution of controlled substances. He also kept
pictures of large quantities of ecstasy, cocaine, and Xanax on his phone. Even
after warnings about the serious consequences of his behavior, he continued
to engage in drug distribution because of the profit he made, particularly
when he sold drugs to fellow Marines.
    At sentencing, the appellant explained that he intended to separate from
the Marine Corps after his enlistment, but was instead placed on legal hold
for these offenses. The appellant further offered, that while on legal hold, he
was diagnosed with a severe alcohol use disorder for which he received 23
days of intensive outpatient treatment, and was hospitalized for a week, dur-


                                      2
                   United States v. Quiroa, No. 201800093


ing which he received mental health treatment after an attempted suicide.
He also suffered from multilevel lumbar spine degenerative disc disease. At
trial, he had the support of approximately 20 co-workers and friends who fa-
vorably described the appellant as dependable, hard-working, trustworthy,
and caring.

                               II. DISCUSSION

    The court reviews the appropriateness of a sentence de novo. United
States v. Lane, 64 M.J. 1, 2 (C.A.A.F. 2006). “Sentence appropriateness in-
volves the judicial function of assuring that justice is done and that the ac-
cused gets the punishment he deserves.” United States v. Healy, 26 M.J. 394,
395 (C.M.A. 1988). This requires “ ‘individualized consideration’ of the partic-
ular accused ‘on the basis of the nature and seriousness of the offense and the
character of the offender.’ ” United States v. Snelling, 14 M.J. 267, 268
(C.M.A. 1982) (quoting United States v. Mamaluy, 27 C.M.R. 176, 180-81
(C.M.A. 1959)).
   While this court has broad discretion in determining whether a particular
sentence is appropriate, we are not authorized to engage in exercises of clem-
ency, as that “involves bestowing mercy” which is a “command prerogative.”
Healy, 26 M.J. at 395-96. This court “may affirm only such findings of guilty,
and the sentence or such part or amount of the sentence, as it finds correct in
law and fact and determines, on the basis of the entire record, should be ap-
proved.” Art. 66(c), UCMJ.
    After review of the entire record, we find that the sentence is appropriate
for this offender and his offenses. The appellant engaged in serious criminal
conduct repeatedly and regularly over a period of 15 months. He sold multi-
ple types of controlled substances to service members and civilians alike and
conducted his business in two different states. He was motivated by the con-
siderable profit he made with little regard for the destruction it caused. The
appellant’s good service, outside of his misconduct, in his single enlistment
does not sufficiently ameliorate his misconduct.
    We are convinced that justice was done and that the appellant received
the punishment he deserved. See Healy, 26 M.J. at 395. Granting sentence
relief at this point would be to engage in clemency, a prerogative reserved for
the convening authority, and we decline to do so. See id. at 395-96.

                              III. CONCLUSION

   After careful consideration of the record and briefs of appellate counsel,
we have determined that the approved findings and sentence are correct in
law and fact and that no error materially prejudicial to the appellant’s sub-

                                       3
                  United States v. Quiroa, No. 201800093


stantial rights occurred. Arts. 59 and 66, UCMJ. Accordingly, the findings
and sentence as approved by the convening authority are AFFIRMED.


                              FOR THE COURT:




                              RODGER A. DREW, JR.
                              Clerk of Court




                                    4